Name: Regulation (EC) NoÃ 2046/2005 of the European Parliament and of the Council of 14Ã December 2005 relating to measures envisaged to facilitate the procedures for applying for and issuing visas for members of the Olympic family taking part in the 2006 Olympic and/or Paralympic Winter Games in Turin
 Type: Regulation
 Subject Matter: social affairs;  Europe;  tariff policy;  international law
 Date Published: nan

 20.12.2005 EN Official Journal of the European Union L 334/1 REGULATION (EC) No 2046/2005 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 14 December 2005 relating to measures envisaged to facilitate the procedures for applying for and issuing visas for members of the Olympic family taking part in the 2006 Olympic and/or Paralympic Winter Games in Turin THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 62(2), points (a) and (b)(ii) thereof, Having regard to the proposal from the Commission, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) Council Regulation (EC) No 1295/2003 of 15 July 2003 relating to measures envisaged to facilitate the procedures for applying for and issuing visas for members of the Olympic family taking part in the Olympic or Paralympic Games in Athens (2) established a specific temporary system derogating from the normal procedures for issuing visas for the members of the Olympic family participating in the Athens 2004 Olympic and/or Paralympic Games, to enable Greece to host the first Olympic and Paralympic Games organised by a Member State which is part of the Schengen area without internal borders and in order to allow Greece to respect its obligation under the Olympic Charter. (2) Regulation (EC) No 1295/2003 laid down specific provisions facilitating the procedures for submitting applications for uniform visas and the form in which visas were issued for the members of the Olympic family, as well as specific provisions simplifying external border checks for that category of persons. Moreover, it provided for an evaluation report on the functioning of the Regulation to be submitted to the European Parliament and the Council. (3) In its evaluation, the Commission concluded that the implementation of Regulation (EC) No 1295/2003 was successful, and the derogation system has been considered effective, flexible and adequate for regulating the entry and short stay of members of the Olympic family participating in the Games, within the Schengen area without internal borders. (4) Therefore the European Union should adopt a similar derogation system for the 2006 Olympic and Paralympic Winter Games to allow Italy to honour, as host country, its Olympic Charter obligations, while ensuring a high level of security in the Schengen area without internal borders. (5) Although the visa obligation is maintained for members of the Olympic family who are nationals of third countries subject to the visa requirement under Council Regulation (EC) No 539/2001 of 15 March 2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders and those whose nationals are exempt from that requirement (3), a temporary derogation should be established for the duration of the 2006 Olympic and Paralympic Winter Games. (6) The scope of this derogation should be limited to the provisions of the acquis concerning the submission of visa applications, the issuing of visas and their format. Equally, the methods for carrying out checks at the external borders should be adapted within the limits necessary to take into account changes in the visa system. (7) Visa applications for members of the Olympic family taking part in the 2006 Olympic and/or Paralympic Winter Games should be submitted to the Organising Committee of the 2006 Olympic and Paralympic Winter Games via the organisations responsible at the same time as the application for accreditation. The application form for accreditation should contain basic data relating to the persons concerned, such as their full name, sex and date and place of birth, and the number, type and expiry date of their passport and an indication of possession of a residence permit issued by a Schengen State, together with the type and expiry date of that permit. Such applications should be forwarded to the Italian services responsible for issuing visas. (8) The Organising Committee of the 2006 Olympic and Paralympic Winter Games issues accreditation cards to members of the Olympic family, in accordance with the specific rules defined by Italian law. The accreditation card is a highly secure document, which gives access to the specific sites where competitions are held and to other events planned during the 2006 Olympic and Paralympic Games, in view of the fact that the Games may be the target of terrorist attacks. The visa issued is affixed by means of entering a number in the accreditation card. (9) Irrespective of the provisions of this Regulation, members of the Olympic family may still submit individual applications for visas in accordance with the relevant provisions of the Schengen acquis. (10) Where no specific provisions are laid down in this Regulation, the relevant provisions of the Schengen acquis on visas and checks at Member States external borders should apply. This Regulation does not apply to members of the Olympic family who are nationals of third countries subject to a visa requirement and holders of a residence permit or a provisional residence permit issued by one of the Member States fully implementing the Schengen acquis. For any stay within the Schengen area without internal borders whose duration is envisaged to exceed 90 days, a temporary residence permit may be issued to the member of the Olympic family in compliance with Italian law. (11) Provision should be made for an evaluation of the implementation of the derogation arrangements established by this Regulation after the closure of the 2006 Paralympic Winter Games. (12) The adoption of this temporary derogation from certain provisions of the Schengen acquis is necessary and appropriate for the achievement of the main objective of facilitating the issuing of visas to members of the Olympic family. In accordance with the principle of proportionality, as set out in the third paragraph of Article 5 of the Treaty establishing the European Community this Regulation does not go beyond what is necessary to achieve this objective. (13) As regards Iceland and Norway, this Regulation constitutes a development of provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the latters association with the implementation, application and development of the Schengen acquis (4), which fall within the area referred to in Article 1, point B, of Council Decision 1999/437/EC of 17 May 1999 (5) on certain arrangements for the application of that Agreement. (14) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark is not taking part in the adoption by the Council of this Regulation, and is not bound by it or subject to its application. However, since this Regulation builds upon the Schengen acquis under Title IV of Part Three of the Treaty establishing the European Community, Denmark will, in accordance with Article 5 of that Protocol, decide within a period of six months after the date of adoption of this Regulation whether or not it will implement it in its national law. (15) This Regulation constitutes a development of provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (6). The United Kingdom is therefore not taking part in the adoption of this Regulation and is not bound by it or subject to its application. (16) This Regulation constitutes a development of provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Irelands request to take part in some of the provisions of the Schengen acquis (7). Ireland is therefore not taking part in the adoption of this Regulation and is not bound by it or subject to its application. (17) As regards Switzerland, this Regulation constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement signed between the European Union, the European Community and the Swiss Confederation concerning the Swiss Confederations association with the implementation, application and development of the Schengen acquis which fall within the area referred to in Article 4(1) of Council Decision 2004/860/EC of 25 October 2004 (8) on the signing, on behalf of the European Community, and on the provisional application of certain provisions of that Agreement. (18) All the provisions of this Regulation, with the exception of Article 9, constitute provisions building on the Schengen acquis or otherwise related to it within the meaning of Article 3(2) of the 2003 Act of Accession, HAVE ADOPTED THIS REGULATION: CHAPTER I PURPOSE AND DEFINITIONS Article 1 Purpose This Regulation establishes specific provisions introducing a temporary derogation from certain provisions of the Schengen acquis concerning the procedures for applying for and issuing visas and the uniform format of visas for members of the Olympic family for the duration of the 2006 Olympic and Paralympic Winter Games. Apart from these specific provisions, the relevant provisions of the Schengen acquis concerning procedures for applying for and issuing the uniform visa shall remain in force. Article 2 Definitions For the purposes of this Regulation: 1. responsible organisations relating to measures envisaged to facilitate the procedures for applying for and issuing visas for members of the Olympic family taking part in the 2006 Olympic and/or Paralympic Winter Games means the official organisations, in terms of the Olympic Charter, which are entitled to submit lists of members of the Olympic family to the Organising Committee of the 2006 Olympic and Paralympic Winter Games with a view to the issue of accreditation cards for the Games; 2. member of the Olympic family means any person who is a member of the International Olympic Committee, the International Paralympic Committee, International Federations, the National Olympic and Paralympic Committees, the Organising Committees of the Olympic Games and the national associations, such as athletes, judges/referees, coaches and other sports technicians, medical personnel attached to teams or individual sportsmen/women and media-accredited journalists, senior executives, donors, sponsors or other official invitees, who agree to be guided by the Olympic Charter, act under the control and supreme authority of the International Olympic Committee, are included on the lists of the responsible organisations and are accredited by the Organising Committee of the 2006 Olympic and Paralympic Games as participants in the 2006 Olympics and/or Paralympic Games; 3. Olympic accreditation cards issued by the Organising Committee of the 2006 Olympic and Paralympic Winter Games, in accordance with Ordinanza n. 3463 del Presidente del Consiglio dei Ministri of 9 September 2005 (GU n. 219 of 20 September 2005) means one of two secure documents, one for the Olympic Games and one for the Paralympic Games, each bearing a photograph of its holder, establishing the identity of the member of the Olympic family and authorising access to the facilities at which competitions are held and to other events scheduled throughout the duration of the Games; 4. duration of the Olympic Games and Paralympic Games means the period from 10 January 2006 to 26 March 2006 for the 2006 Winter Olympic Games and the period from 10 February 2006 to 19 April 2006 for the 2006 Winter Paralympic Games; 5. Organising Committee of the 2006 Olympic and Paralympic Winter Games means the Committee set up on 27 December 1999 in accordance with Article 12 of the Italian Civil Code (RD 16/3/1942 n. 262) to organise the 2006 Olympic and Paralympic Winter Games in Turin, which decides on accreditation of members of the Olympic family taking part in those Games; 6. services responsible for issuing visas means the services designated in Italy to examine applications and issue visas to members of the Olympic family. CHAPTER II ISSUE OF VISAS Article 3 Conditions A visa may be issued pursuant to this Regulation only where the person concerned: (a) has been designated by one of the responsible organisations and accredited by the Organising Committee of the 2006 Olympic and Paralympic Winter Games as a participant in the 2006 Olympic and/or Paralympic Games; (b) holds a valid travel document authorising the crossing of the external borders, as referred to in Article 5 of the Convention of 19 June 1990 implementing the Schengen Agreement of 14 June 1985 between the Governments of the States of the Benelux Economic Union, the Federal Republic of Germany and the French Republic on the gradual abolition of checks at their common borders (9) (hereinafter referred to as the Schengen Convention); (c) is not a person for whom an alert has been issued for the purposes of refusing entry; (d) is not considered to be a threat to public policy, national security or the international relations of any of the Member States. Article 4 Filing of the application 1. Where a responsible organisation draws up a list of the persons selected to take part in the 2006 Olympic and/or Paralympic Winter Games, it may, together with the application for an Olympic accreditation card for the persons selected, file a collective application for visas for those persons selected who are required to be in possession of a visa in accordance with Regulation (EC) No 539/2001, except where those persons hold a residence permit issued by a Schengen State. 2. Collective applications for visas for the persons concerned shall be forwarded at the same time as applications for the issue of an Olympic accreditation card to the Organising Committee of the 2006 Olympic and Paralympic Winter Games in accordance with the procedure established by it. 3. single visa application per person shall be filed for persons taking part in the 2006 Olympic and/or Paralympic Winter Games. 4. The Organising Committee of the 2006 Olympic and Paralympic Winter Games shall forward to the services responsible for issuing visas, collective applications for visas as quickly as possible, together with copies of applications for the issue of an Olympic accreditation card for the persons concerned, bearing their full name, nationality, sex and date and place of birth and the number, type and expiry date of their passport. Article 5 Examination of the collective application for visas and type of the visa issued 1. The visa shall be issued by the services responsible for issuing visas following an examination designed to ensure that the conditions set out in Article 3 are met. 2. The visa issued shall be a uniform short-stay, multiple entry visa authorising a stay of not more than ninety (90) days for the duration of the 2006 Olympics and/or Paralympic Winter Games. 3. Where the member of the Olympic family concerned does not meet the conditions set out in point (c) or (d) of Article 3, the services responsible for issuing visas may issue a visa with limited territorial validity in accordance with Article 16 of the Schengen Convention. Article 6 Form of the visa 1. The visa shall take the form of two numbers entered on the Olympic accreditation card. The first number shall be the visa number. In the case of a uniform visa, that number shall be made up of seven (7) characters comprising six (6) digits preceded by the letter C. In the case of a visa with limited territorial validity, that number shall be made up of eight (8) characters comprising six (6) digits preceded by the letters IT. The second number shall be the number of the passport of the person concerned. 2. The services responsible for issuing visas shall forward the visa numbers to the Organising Committee of the 2006 Olympic and Paralympic Winter Games for the purposes of issuing accreditation cards. Article 7 Waiver of fees The processing of visa applications and the issue of visas shall not give rise to any fees being charged by the services responsible for issuing visas. CHAPTER III GENERAL AND FINAL PROVISIONS Article 8 Cancellation of a visa Where the list of persons put forward as participants in the 2006 Olympic and/or Paralympic Winter Games is amended before the Games begin, the responsible organisations shall inform without any delay the Organising Committee of the 2006 Olympic and Paralympic Winter Games thereof so that the accreditation cards of the persons removed from the list may be revoked. The Organising Committee shall notify the services responsible for issuing visas thereof and shall inform them of the numbers of the visas in question. The services responsible for issuing visas shall cancel the visas of the persons concerned. They shall immediately inform the authorities responsible for border checks thereof, and the latter shall without delay forward that information to the competent authorities of the other Member States. Article 9 External border checks 1. The entry checks carried out on members of the Olympic family who have been issued visas in accordance with this Regulation shall, when such members cross the external borders of the Member States, be limited to checking compliance with the conditions set out in Article 3. 2. For the duration of the Winter Olympic and/or Paralympic Games: (a) entry and exit stamps shall be affixed to the first free page of the passport of those members of the Olympic family for whom it is necessary to affix such stamps in accordance with Council Regulation (EC) No 2133/2004 of 13 December 2004 on the requirement for the competent authorities of the Member States to stamp systematically the travel documents of third-country nationals when they cross the external borders of the Member States (10). Upon first entry, the visa number shall be indicated on that same page; (b) the conditions for entry provided in Article 5(1)(c) of the Schengen Convention shall be presumed to be fulfilled once a member of the Olympic family has been duly accredited. 3. Paragraph 2 shall apply to members of the Olympic family who are third-country nationals, whether or not they are subject to the visa requirement under Regulation (EC) No 539/2001. Article 10 Informing the European Parliament and the Council Not later than four months after the closure of the 2006 Paralympic Winter Games, Italy shall transmit to the Commission a report on the various aspects of the implementation of this Regulation. On the basis of that report and any information supplied by other Member States within the same time limit, the Commission shall draw up an assessment of the functioning of the derogation in respect of the issue of visas to members of the Olympic family, as provided for by this Regulation, and shall inform the European Parliament and the Council thereof. Article 11 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaty establishing the European Community. Done at Strasbourg, 14 December 2005. For the European Parliament The President J. BORRELL FONTELLES For the Council The President C. CLARKE (1) Opinion of the European Parliament of 15 November 2005 (not yet published in the Official Journal) and Council Decision of 1 December 2005. (2) OJ L 183, 22.7.2003, p. 1. (3) OJ L 81, 21.3.2001, p. 1. Regulation as last amended by Regulation (EC) No 851/2005 (OJ L 141, 4.6.2005, p. 3). (4) OJ L 176, 10.7.1999, p. 36. (5) OJ L 176, 10.7.1999, p. 31. (6) OJ L 131, 1.6.2000, p. 43. (7) OJ L 64, 7.3.2002, p. 20. (8) OJ L 370, 17.12.2004, p. 78. (9) OJ L 239, 22.9.2000, p. 19. Convention as last amended by Regulation (EC) No 1160/2005 of the European Parliament and of the Council (OJ L 191, 22.7.2005, p. 18). (10) OJ L 369, 16.12.2004, p. 5.